Citation Nr: 0601822	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  01-01 555A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for asthma, diabetes 
mellitus, and a visual disorder, claimed as secondary to 
asbestos exposure.  


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel

INTRODUCTION

The veteran served on active duty in the United States Navy 
from April 1972 to June 1974.  

When this matter was last before the Board of Veterans' 
Appeals (Board) in November 2004, it was remanded to the 
Department of Veterans Affairs (VA), Lincoln, Nebraska, 
Regional Office (RO) for additional development and 
readjudication.  Following the completion of the requested 
development, a supplemental statement of the case was issued 
in May 2005, and the case was returned to the Board for 
appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issues 
considered herein on appeal has been obtained, and VA has 
satisfied the duty to notify the veteran of the law and 
regulations applicable to his claims and the evidence 
necessary to substantiate his claims.

2.  Evidence of asthma, diabetes mellitus, and/or a visual 
disorder was not shown in service; diabetes mellitus was not 
shown to a compensable degree within one year of service 
discharge; and no probative and competent medical evidence 
has been received which links or relates asthma, diabetes 
mellitus, and/or a visual disorder to the veteran's period of 
active service, including his alleged exposure to asbestos in 
service.

3.  The veteran had no verified service in the Republic of 
Vietnam during the Vietnam War era, nor does the evidence 
show his exposure to Agent Orange or other herbicide during 
his period of service.




CONCLUSION OF LAW

Diabetes mellitus asthma, and/or a visual disorder were not 
incurred in or aggravated by service, and such may not be 
presumed to have been so incurred, including as secondary to 
Agent Orange herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 
1131, 1112, 1113, 1116, 1153, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met.  In this regard, the Board notes that VA 
has provided the veteran with a copy of the May 1999 rating 
decision; July 1999 statement of the case; July 2000 
supplemental statement of the case; April 2002 rating 
decision, April 2002 supplemental statement of the case; 
January 2003 supplemental statement of the case; May 2003 
Board remand; November 2004 Board remand; and May 2005 
supplemental statement of the case; which included a 
discussion of the facts of the claim, notification of the 
basis of the decision, and a summary of the evidence used to 
reach that decision.  In letters from the RO dated in 
February 2002 and January 2005, the veteran was provided with 
additional notice regarding the evidence needed to succeed in 
his claims and the relevant provisions of the VCAA.  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) decided Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  The notice provided 
to the veteran in this case was given following the first AOJ 
adjudication of the claim.  Notwithstanding, the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Therefore, there has been substantial compliance 
with Pelegrini II and to decide the appeal would not be 
prejudicial error to the veteran.

The Board also acknowledges that the various notices to the 
veteran contained no specific request for the veteran to 
provide any evidence in the veteran's possession that 
pertained to the claims or something to the effect that the 
veteran give VA everything he had that pertained to his 
claims.  38 C.F.R. § 3.159(b)(1) (2005).  A complying notice, 
however, need not necessarily use the exact language of the 
regulation so long as that notice properly conveys to a 
claimant the essence of the regulation.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The RO asked the veteran for all the information and evidence 
necessary to substantiate his claims-that is, evidence of the 
type that should be considered by VA in assessing his claims.  
A generalized request for any other evidence pertaining to 
the claims would have been superfluous and unlikely to lead 
to the submission of additional pertinent evidence.  
Therefore, it can be concluded, based on the particular facts 
and circumstances of the case, the omission of the request 
for "any evidence in the claimant's possession that pertains 
to the claim" in the notice did not harm the veteran, and it 
would be legally proper to render a decision in the case 
without further notice under the regulation.  Id.

The Board also concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c).  The RO obtained 
or attempted to obtain the veteran's treatment records as 
they were identified by the veteran.  Further, the veteran's 
personnel records were obtained and the service department 
was contacted in an effort to explore whether he had been 
exposed to asbestos, Agent Orange or other herbicides.  
Neither the veteran nor his representative have given any 
indication that there are additional treatment records that 
would provide greater insight into the origin of the 
veteran's disabilities at issue than is already of record.  

Consequently, it does not appear that there are any 
additional pertinent treatment records or personnel records 
to be requested or obtained.  Any question regarding 
notification to the veteran of what evidence he was required 
to provide and what evidence VA would attempt to obtain has 
essentially been rendered moot by virtue of the fact that 
there is no indication of pertinent treatment other than that 
provided by VA, the record of which has already been 
obtained.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

Additionally, it is noted that the veteran has been provided 
with current VA examinations in April 2005, consisting of an 
eye examination, a diabetes examination, and a respiratory 
examination that included an x-ray study for purposes of 
determining asbestos exposure and other potential pathology.  
These examinations were specifically conducted for the 
purpose of determining whether any claimed disorder could 
possibly be related to service.  Thus, the mandate outlined 
in 38 U.S.C.A. § 5103A has been fulfilled.  

Finally, given the veteran's allegations of asbestos exposure 
as a cause for the disabilities at issue, it is noted that 
there is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  VA Manual 21-1, Part VI, 
para. 7.21 (October 3, 1997), however, contains guidelines 
for the development of asbestos exposure cases.  Part (a), in 
essence, acknowledges that inhalation of asbestos fibers can 
result in fibrosis and tumors, and produce pleural effusions 
and fibrosis, pleural plaques, mesotheliomas of the pleura 
and peritoneum, and cancer of the lung, gastrointestinal 
tract, larynx, pharynx and urogenital system (except the 
prostate), with the most common resulting disease being 
interstitial pulmonary fibrosis (asbestosis).  Also noted is 
the increased risk of bronchial cancer in individuals who 
smoke cigarettes and have had prior asbestos exposure.

VA Manual 21-1, Part VI, para. 7.21(b) (October 3, 1997) 
pertains to occupational exposure, and acknowledges that high 
exposure to asbestos and a high prevalence of disease have 
been noted in insulation and shipyard workers.  Noted is that 
the latent period varies from 10-to-45 or more years between 
first exposure and development of disease.  Also of 
significance is that the exposure to asbestos may be brief 
(as little as a month or two) or indirect (bystander 
disease).  VA Manual 21-1, Part VI, para. 7.21(c) (October 3, 
1997) provides that the clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal lung disease.

VA Manual 21-1, Part VI, para. 7.21(d) (October 3, 1997) 
provides that VA must determine whether military records 
demonstrate evidence of asbestos exposure in service; whether 
there is pre-service and/or post-service evidence of 
occupational or other asbestos exposure; and then make a 
determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran.  
See also VAOPGCPREC 4-2000; 65 Fed Reg. 33422 (2000); Ashford 
v. Brown, 10 Vet. App. 120, 123-24 (1997).  

In the instant case, the RO proceeded in accordance with the 
foregoing guidelines.  Significantly, pursuant to the Board's 
November 2004 remand, the veteran was afforded a VA 
examination in May 2005 that included an x-ray study for the 
specific purpose of determining whether there was any 
radiographic evidence of asbestos-related pleural disease.  
Moreover, in the May 2005 rating decision, the RO made 
specific findings regarding whether the veteran could have a 
current disease or disability that can be related to asbestos 
exposure.  

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  VA has satisfied its 
duties to inform and assist the veteran in this case.  
Further development and further expending of VA's resources 
is not warranted.  Having determined that the duty to notify 
and the duty to assist have been satisfied, the Board turns 
to an evaluation of the veteran's claims on the merits.  

Criteria

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2005).  

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999).  

In addition, a disability which is proximately due to, the 
result of, or aggravated by a service-connected disease or 
injury shall be service connected.  38 C.F.R. § 3.310(a) 
(2005); Allen v. Brown, 7 Vet. App. 439 (1995).

Special Agent Orange Exposure Criteria

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  A disease listed at 38 C.F.R. § 
3.309(e) (2005) will be considered to have been incurred in 
or aggravated by service under the circumstances outlined in 
this section, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. § 1116 
(West 2002); 38 C.F.R. § 3.307(a) (2005).

The term "herbicide agent" means a chemical in an herbicide 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; 
cacodylic acid; and picloram.  38 U.S.C.A. § 1116(a)(4) (West 
2002); 38 C.F.R. § 3.307(a)(6)(i) (2005).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2005) are met, even though there is no 
evidence of such disease during service, provided further 
that the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) (2005) are also satisfied:  Chloracne or other 
acneform disease consistent with chloracne; Type II diabetes 
mellitus (adult onset diabetes); Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; prostate cancer, chronic lymphocytic 
leukemia, porphyria cutanea tarda; respiratory cancers 
(cancer of the lung, bronchus, larynx or trachea); and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e) 
(2005).  Note 2 states that  for purposes of this section, 
the term acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.

The diseases listed at 38 C.F.R. § 3.309(e) (2005) shall have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform 
disease consistent with chloracne, porphyria cutanea tarda, 
and acute and subacute peripheral neuropathy shall have 
become manifest to a degree of 10 percent or more within a 
year, and respiratory cancers within 30 years, after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii) (2005).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that an 
appellant is not precluded from establishing service 
connection with proof of direct causation.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).



Factual Background

The records indicate that the veteran served in the Navy; his 
military occupational specialty was that of fireman and 
boiler technician.  His records document that he served in 
the engine room of at least one Navy ship, the USS 
TICONDEROGA.  

The service medical records are negative for any complaints, 
findings, or diagnosis of asthma, diabetes mellitus, or a 
visual disorder.  The veteran complained of hay fever 
symptoms during service.  Upon separation examination in June 
1974, chest X-rays were normal.  

Post-service medical records document a long history of 
asthma.  The initial diagnosis of and treatment for severe 
bronchial asthma appeared in the records in 1977.  The 
initial diagnosis of Type II diabetes mellitus was made in 
December 1998.  

Pursuant to the Board's November 2004 remand, the veteran was 
provided with three VA examinations in April 2005, for the 
purpose of obtaining medical opinions as to whether any of 
the disorders at issue could be related to service in 
general, and to the veteran's alleged exposure to asbestos in 
service in particular.  These included an eye examination, a 
diabetes examination, and a respiratory examination.  The 
respiratory examination included an x-ray study for purposes 
of determining asbestos exposure and other potential 
pathology in accordance with the specific requirements that 
are necessary to follow in the case of a claim related to 
asbestos exposure.  

The reports of the three examinations noted that the claims 
file was reviewed in conjunction with the examinations [Note:  
The eye examination report included an addendum that 
documented the claims file review.].  The examination reports 
included extensive reviews of the histories of the claimed 
disabilities, documentation of thorough examinations, the 
examiners' assessments, and the conclusions reached.  

In the report of the April 2005 VA eye examination, the 
examiner's assessments were that the veteran had:  1)  
Diabetes mellitus by history without evidence of diabetic 
retinopathy; 2)  Mild cup to disk asymmetry/glaucoma without 
evidence of peripheral defects that was noted to have been a 
congenital abnormality; 3)  "Superficial corneal scars-
[veteran] has had multiple foreign bodies in the eyes, both 
while in active service and afterwards."  The examiner 
stated that these were not causing any visual impairment at 
the time of the examination.; and 4)  History of left facial 
trauma with no residual deficits.  

In the report of the April 2005 VA diabetes mellitus 
examination, the pertinent diagnosis was diabetes mellitus, 
type 2, insulin dependent.  The examiner stated that the 
specific etiology would require resorting to mere 
speculation.  The examiner noted that the veteran had a 
history of steroid use in the treatment of asthma in 1976 
through 1977, but this was 20 years prior to the date of the 
onset of diabetes and less likely than not related thereto.  

In the report of the VA respiratory examination, the 
pertinent diagnoses were:  1)  Adult onset asthma; 2)  
Insufficient clinical evidence at present to warrant a 
diagnosis of any acute or chronic disorder relating to 
asbestos or asbestosis or asbestos exposure; and 3)  
Obstructive sleep apnea.  In answer to whether any claimed 
disorder could be related to service on any basis, including 
exposure to asbestos, the examiner noted that the veteran's 
diagnosis of asthma was made 2 years after his release from 
active duty.  It was further noted that he had no asthma 
symptoms on active duty, and that his "hayfever" was 
nonexistent during active service.  In terms of whether there 
were any current findings, including x-ray studies, of 
exposure to asbestos in service and/or after service, the 
examiner noted that prior chest x-rays were normal without 
mention of asbestos.  The examiner concluded that since the 
veteran's pre-existing hayfever improved during active duty, 
and that the veteran's asthma was not diagnosed until 2 years 
after service, it was less likely than not that it was 
aggravated by service.  In an addendum report to this 
examination, the examiner noted that the veteran's chest 
radiograph was normal.  It was further noted that pulmonary 
function tests showed mild airflow obstruction with 
significant improvement after bronchodilators.  Lung volume 
revealed hyperinflation, with diffusion capacity normal.  The 
examiner indicated that there was no additional diagnoses or 
change of opinion.  

Analysis

The veteran contends that he was exposed to asbestos as the 
result of his duties aboard ship while in the Navy, and now 
has asthma, diabetes mellitus, and visual impairment as a 
result thereof.  It is maintained that service connection for 
these disabilities is thus warranted.

In this regard, the Board notes that the veteran's personnel 
records indicate that he served in the Navy as a fireman and 
boiler technician aboard at least one ship, the USS 
TICONDEROGA.  Therefore, the Board would concede the veteran 
may have been exposed to asbestos in service.  However, mere 
exposure to a potentially harmful agent is insufficient to be 
eligible for VA disability benefits.  The question in a claim 
such as this is whether disabling harm ensued.  The medical 
evidence must show not only a currently diagnosed disability, 
but also a nexus, that is, a causal connection, between this 
current disability and the exposure to asbestos in service.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

As noted above, the service medical records are negative for 
complaints, findings, or diagnosis of asthma, diabetes 
mellitus, or visual impairment.  They are also negative for 
asbestosis or another asbestos-related disease.  There is no 
medical evidence of any pulmonary disease in service or 
afterwards until approximately 1977, two years after service.  
There is no medical evidence of diabetes mellitus until 1998, 
almost 24 years after service; and finally, there is no 
medical evidence of visual impairment until the 2005 VA eye 
examination, almost 31 years after service.  Thus, the 
disorders at issue are not shown to have been incurred in or 
aggravated by service.  Diabetes mellitus is not shown to a 
degree of at least 10 percent within one year of service 
discharge so as to permit a grant of service connection on a 
presumptive basis.

The Board acknowledges that there is credible evidence of 
likely exposure to asbestos during the veteran's service.  
The competent medical evidence of record, however, namely the 
April 2005 VA examination reports, fails to confirm or even 
support any of the veteran's theories that the claimed 
disorders were related to service, or to such exposure to 
asbestos in service.  Rather, the examiners' impressions were 
that they were unrelated.

With regard to the disabilities claimed, the Board has 
carefully considered the veteran's statements, and does not 
doubt his sincerity.  He is certainly competent, as a layman, 
to report that as to which he has personal knowledge.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He is not, 
however, competent to offer his medical opinion as to cause 
or etiology of the claimed disabilities, because there is no 
evidence of record that the veteran has specialized medical 
knowledge.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opinion on matter 
requiring medical knowledge"), aff'd sub nom.  Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Finally, given that the veteran served aboard a naval vessel 
in the United States Navy during the Vietnam War era, and 
given further that diabetes mellitus is one of the 
presumptive diseases listed as being caused by Agent Orange 
exposure, the Board is compelled to address that possibility.  
In that regard, the veteran has offered no evidence nor has 
he contended that he served in the Republic of Vietnam, or 
that he was otherwise exposed to Agent Orange herbicides 
during his period of service.  Moreover, a review of the 
claims file gives no indication of such service or exposure.  
As neither the required service in Vietnam nor other exposure 
to Agent Orange herbicides has been shown, service connection 
for diabetes mellitus based upon presumed or actual exposure 
to herbicides must also be denied.  See 38 U.S.C.A. 
§ 1116(f); 38 C.F.R. §§ 3.307, 3.309.  

The Board is cognizant of the fact that the veteran feels he 
has symptoms and/or medical disorders due to exposure to 
asbestos during his service; however, he lacks the medical 
expertise necessary to diagnose a specific medical disorder 
or to establish that any current asthma, diabetes mellitus, 
and/or visual impairment are etiologically related to prior 
asbestos exposure.  As such, the Board finds that the 
preponderance of the evidence establishes that none of the 
claimed disorders are related to service on any basis.  The 
benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) 
is not for application.


ORDER

Entitlement to service connection for asthma, diabetes 
mellitus, and a visual disorder, including as due to exposure 
to asbestos, is denied.



	                        
____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


